Citation Nr: 1706572	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  14-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for alcohol abuse/dependence as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to September 1971, to include service in the Republic of Vietnam from September 1970 to September 1971, where he earned the Combat Infantryman Badge (CIB).  The Veteran died in June 2014, and the Appellant in this case is his surviving spouse.  She was substituted in this case by the AOJ in November 2014.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation of the Veteran's PTSD and entitlement to TDIU, and denied service connection for alcohol abuse, respectively.  Prior to his death, the Veteran timely appealed those issues to the Board.  The Board notes that the AOJ certified those three issues to the Board in June 2012 and June 2014 Certification of Appeal, VA Forms 8.  

The Veteran initially requested a hearing before a Veterans Law Judge in his August 2010 substantive appeal, VA Form 9.  The Veteran subsequently withdrew that request for a hearing in a June 2012 correspondence.

The Board has also taken jurisdiction of the claim for TDIU on appeal at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), as TDIU was raised and denied in the June 2009 rating decision although that issue was not formally appealed at that time.

The Board notes that the above issues are properly before the Board at this time, although some discussion of this is necessary.  During the pendency of the appeal of the above issues before the Board, the Veteran died; the Board was notified of his death, and the Board issued an August 2014 decision dismissing the issue of increased evaluation for the Veteran's PTSD due to the Veteran's death.  The Board notes that it erred in failing to also dismiss the TDIU and alcohol abuse issues noted above at that time.  The issues have been returned to the Board following substitution of the appellant in November 2014.  

As a final initial matter, the Board has not characterized the issue of alcohol abuse as a claim to reopen service connection for that disability.  The AOJ initially denied service connection for that decision in a May 2013 rating decision and the Veteran was informed of that decision in a June 1, 2013 letter.  In May 2012, the Veteran submitted a power of attorney form, VA Form 21-22a, in favor of the above representative.  The representative at that time also requested a copy of the Veteran's claims file and submitted a motion for extension of 60 days for any pending deadlines at that time.  The AOJ responded to the representative's request with a copy of the claims file on May 23, 2013; the AOJ, however, never responded to the extension request.  

In July 2013, within the 60 day extension period the representative had requested, the representative submitted a notice of disagreement on behalf of the Veteran respecting the alcohol abuse issue.  Although the AOJ issued a July 2012 letter to the Veteran and his representative indicating that the notice of disagreement was untimely, the Board finds that the AOJ erred in this finding in light of the failure to respond to the extension request.  Moreover, the Board finds that good cause existed at that time for VA to allow the 60 day extension request, and that July 2012 notice of disagreement was received within the extension period.  Consequently, the Board finds that the July 2012 notice of disagreement was, in fact, timely and has therefore characterized that issue as one for service connection rather than a claim to reopen service connection.  

The issues of increased evaluation for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

By resolving all reasonable doubt in the Appellant's favor, the evidence of record demonstrates that the Veteran's alcohol abuse/dependence was secondary to or caused by his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for establishing service connection for alcohol abuse/dependence as secondary to service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

No compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2014).  Thus, while the Board acknowledges that the Veteran's service treatment records document alcohol abuse and/or dependence during military service, such cannot be awarded service connection on a direct basis in this case.  

However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or the use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001)(en banc order).  The Federal Circuit cautioned that veterans may only be awarded compensation if they could adequately establish that their alcohol or drug abuse disability was secondary to or caused by their primary service-connected disorder.  Service connection remains precluded for primary alcohol and drug abuse and related disabilities that were due to willful wrongdoing.  See Allen, at 1381.

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

On appeal, the Veteran, the Appellant, and the representative have all averred that the Veteran's alcohol abuse was due to his service-connected PTSD.  The Veteran stated that he would use alcohol to self-medicate his symptoms of PTSD.  

Initially, it is uncontroverted that the Veteran was service-connected for PTSD.  Likewise, the evidence of record demonstrates that he was also diagnosed throughout the appeal period with alcohol abuse or alcohol dependence.  Therefore, the Board finds that the first two elements of secondary service connection have been met in this case, and the case turns on whether there is a nexus between his service-connected PTSD and his alcohol abuse.  

The Veteran underwent treatment for his PTSD with the Green Bay Vet Center.  In a July 2007 letter, B.S., MSW, diagnosed the Veteran with PTSD.  In that letter, it was noted that the Veteran reported using alcohol daily and that he was known as a heavy drinker.  B.S. concluded that the Veteran "has relied heavily upon excessive work and use of alcohol to block thoughts and memories, as well as feelings about Vietnam."  Additional Vet Center records from 2004 through 2009 demonstrate treatment for PTSD and alcohol abuse, as well as B.S.'s opinion of a relationship between those two conditions throughout his notes.

In October 2004, the Veteran underwent a VA psychiatric examination.  At that time, the Veteran was diagnosed with PTSD based on his Vietnam experiences.  He was also diagnosed with alcohol dependence, which the examiner stated the Veteran reported was not to self-medicate or related to his PTSD; it was noted that the Veteran reported at that time that he drank to "socialize and have fun."

In a May 2005 VA psychiatric examination, the examiner diagnosed the Veteran with PTSD and alcohol dependence in early full sustained remission.  The examiner noted that "utilization of alcohol is considered secondary to his PTSD and was an attempt by the Veteran to control and/or eliminate many of the unpleasant PTSD symptoms he has been experiencing since his military tour of duty."  

The Veteran underwent another VA psychiatric examination in May 2009, during which the examiner noted that it was the Veteran's own opinion that he did not use alcohol related to his Vietnam experience, but rather because he "enjoys it."  The examiner found that based on this statement from the Veteran, alone, it was less likely than not related to the Veteran's PTSD because the Veteran did not state that his alcohol use was an attempt at self-medication.  The examiner, however, did note the Veteran's long-history of denial that alcohol use was a problem, as opposed to his spouse's statements that it was.  That examiner additionally does not appear to have reviewed the claims file, particularly the previous VA examinations or the Vet Center records.  

The Veteran's VA treatment records have been reviewed.  Those records generally demonstrate treatment for PTSD and encouragement to diminish or eliminate his excessive drinking/alcohol abuse.  Those records, however, do not provide any evidence regarding a likelihood of relationship between his PTSD and alcohol abuse.  Those records further demonstrate that the Veteran quit drinking in May 2009 due to beginning medications for unrelated medical conditions that necessitated quitting alcohol use.  

The Veteran underwent a private psychiatric examination in August 2009 with Dr. M.J.  He was diagnosed with major depression, PTSD, rule out cognitive impairment, anxiety disorder not otherwise specified and a history of alcohol abuse.  Dr. M.J., however, did not render any opinion regarding any type of relationship, or not, regarding his PTSD and alcohol abuse.  

In an August 2010 letter, S.M.K., a Readjustment Counselor at the Green Bay Vet Center, indicated that the Veteran's "excessive alcohol use was described as avoidance to forget or sleep or escape Vietnam."  The Veteran's PTSD was also noted as 

further exacerbated by his alcoholism, secondary to PTSD, which has been documented in past assessments.  [The Veteran] reports being sober and alcohol free since May of 2009.  Even though he is currently sober, his past abuse and use of alcohol to cope with his symptoms of PTSD has left him living life more isolated and he will avoid situations in order to alleviate anxiety and stress on himself and his family.  

In a September 2010 statement, the Veteran stated that he "used alcohol excessively to escape the memories from Vietnam."  He also indicated that since he ran a tavern and that alcohol was available to him all the time, he was able to consume massive amount of alcohol, more than the normal alcoholic.  

In a November 2010 letter, the Veteran's sister indicated that the Veteran came back from Vietnam as very hypervigilant, constantly thinking he was under attack, to the point where he would jump and defend himself when someone came up behind him; she also indicated that he began sleeping with a knife under his pillow after he came back.  "He thought he was back in Vietnam and being attacked.  He started drinking to relax and be with people."  Approximately six months of his return from Vietnam, the Veteran's sister indicated that after drinking, the Veteran would come to her and start talking about Vietnam and what happened to him there; "I am the only person he would talk to regarding Vietnam and his experience there."  She noticed the Veteran's drinking increased over time.  She stated that she and the rest of the family hoped that after his marriage his drinking would subside; however, "that didn't happen, his nervousness and hyper[ness] stayed.  As the years went on his drinking increased."

The Veteran's spouse stated in a November 2010 statement that the Veteran would never talk to her about his service and that he would keep himself busy when he was working; after selling their business, however, the Veteran's drinking increased and when he was drinking he would sometimes bring up his time in service.  She also stated that the Veteran once had a flashback when out drinking with friends when a helicopter was flying around overhead, the Veteran left the group and a police officer had to bring him back.  She concluded that "after he retired, he didn't have any hobbies and I guess he had too much time to just think about the past.  It wasn't that he HAD to have a drink every day but when we would go out he could never seem to be able to stop once he did have a drink."

The May 2009 examiner also examined the Veteran in January 2011.  At that time, the examiner again noted that he had a long history of alcohol abuse and acknowledged his previous opinion that his alcohol abuse was not related to the Veteran's PTSD.  The May 2009 examiner noted at that time that he reviewed the claims file, although again none of the forgoing evidence was discussed.  During the interview, the examiner noted that neither the Veteran nor his wife could identify any connection of alcohol abuse to his PTSD, including relief drinking or self-medication.  In fact, the examiner noted that neither the Veteran nor his wife could state any other reason for his alcohol abuse other than that he "enjoys it" or his long career as a bartender.  He stated that "despite repeated, careful questioning, I could identify no subjective evidence of a relationship to the [Veteran]'s alcohol abuse to his PTSD."  The examiner diagnosed the Veteran with PTSD and alcohol abuse in full remission, not related to PTSD.  The examiner concluded as follows:  

Regarding the connection of alcohol abuse and PTSD, I was unable, despite careful questioning and record review, to identify any evidence of a connection between the two.  The [Veteran] and his wife were both unable to describe any possible motives for his alcohol use at all other than the [Veteran]'s indication that he enjoys alcohol.  Neither the [Veteran] nor his wife could verbalize a connection between alcohol and PTSD, such as being a sleep aid, anxiety reduction, mood elevation, or a method of avoidance of uncomfortable recollections.  Neither indicated that ethanol is a form of self-medication, as is sometimes the case in patients with PTSD.  Both the [Veteran] and his wife indicated that the [Veteran]'s drinking behavior was partly related to operating a bar for many years.  Despite my best efforts and repeated questioning regarding any potential connection between PTSD symptoms and alcohol abuse, I was unable to identify any connection via either interview of record review.  Because of the absence of evidence of a connection, I must again conclude, as I did at the time of my last . . . examination of the [Veteran], it is less likely than not that the [Veteran]'s alcohol abuse is caused by or directly connected to his PTSD.  The [Veteran] has had a lifelong pattern of alcohol abuse which predated his diagnosis of PTSD.  It does not appear that his drinking is directly related to his PTSD.  

The Veteran underwent a private psychiatric examination with Dr. M.L.C. in December 2012; he reviewed the above documents in conjunction with that examination in addition to interviewing the Veteran and his spouse.  Dr. M.L.C. concluded in that letter that "there is no question that his alcohol utilization is directly related to his PTSD and would be considered a comorbid disease process beginning subsequent to the development of PTSD."  He additionally noted that the Veteran's "alcohol dependence gradually worsened over time as his symptoms of PTSD became progressively more overt."  The Veteran and his wife indicated during that examination that "while he was working as a small business owner . . . he spent long hours on the job site which, along with alcohol, was his only reprieve and retreat from the severity of his symptoms associated with PTSD."  Dr. M.C.L. further indicated that both the Veteran and his wife minimized their reports of his symptoms in order to hide the deterioration and extent of his PTSD symptomatology from his friends, acquaintances and family.  The Veteran "went so far as to say that he used alcohol in order to have 'fun' and this was not the case as all."  Dr. M.C.L. also noted that it is well known that comorbid substance abuse disorders are a component of PTSD.  He further noted that the Veteran attempted to use alcohol and extremely long hours at work to avoid any thoughts, feelings or emotions associated with his active-duty service in Vietnam.  

In summary, Dr. M.C.L. stated that the Veteran had a comorbid alcohol dependence disorder with his PTSD diagnosis and that he "clearly [was] not utilizing alcohol in order to enhance his socialization skills and have fun," but rather he utilized alcohol in the way many veterans who faced combat have utilized alcohol and illicit drugs-in an effort to mitigate the extreme emotional disarray associated with progressive combat-related PTSD.  He further concluded that the Veteran had all "the classic signs and symptoms of PTSD," including attempts to use alcohol to blunt those symptoms to no avail.  Dr. M.C.L. additionally noted the direct chronological and causal relationship between the development of his PTSD and his alcohol dependence, noting a progression of the alcohol dependence concurrently with progression of his PTSD symptomatology, particularly after he sold his business in 2001.  

The Board obtained a Veterans Hospital Administration (VHA) opinion in July 2014.  That examiner noted that there was a history of excessive regular drinking of alcohol for many years, starting from a young age of early 20's.  It was also noted that he worked and ran a bar for many years, without any indications of PTSD during that time.  "There is no credible evidence to support his drinking alcohol was related to his PTSD and drinking preceded PTSD."  The VHA examiner concluded that there was "no credible evidence to support increases in his disability [or that his unemployability were] due to [or due to worsening of his] PTSD."

Finally, following the Veteran's death, the Appellant and her representative submitted a May 2016 addendum opinion from Dr. M.C.L.  Dr. M.C.L. again considered all of the above evidence, and in short, again concluded that the Veteran's alcohol dependence was related to the Veteran's PTSD.  He noted that just because PTSD was not diagnosed that the disability did not exist at that time; he noted that the Veteran used alcohol to suppress the symptoms and to avoid mental health treatment.  He noted that the July 2014 examiner's opinion ignored the vast medical record as well as the extensive literature discussing the relationship between alcohol use disorders and PTSD.  

The foregoing evidence definitely demonstrates that the Veteran appears to have minimized his symptomatology and reasoning for alcohol use to different examiners, rendering two conflicting narratives for alcohol use.  Although he stated that he only drank to socialize and have fun, he also stated unequivocally to both private and VA physicians and treatment providers that he used alcohol to self-medicate his PTSD symptoms and to "forget Vietnam."  The negative opinions are generally from examiners who interviewed the Veteran when it appears that he was minimizing his symptoms; those examiners additionally did not address the evidence of record regarding his alcohol use to self-medicate his PTSD.  The positive opinions are generally based on the Veteran's statements which are inconsistent throughout the record regarding whether he actually used alcohol to self-medicate his PTSD symptoms or not.  Dr. M.C.L.'s two opinions also document extensive literature, medical principles and current understanding of the comorbidity between substance abuse disorders and PTSD, including that in combat veterans, such as this particular Veteran, alcohol use is a component of and comorbid with PTSD.  

Overall, after extensive review of the records, including the multitude of opinions above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's alcohol abuse/dependence was related to his service-connected PTSD.  Accordingly, by resolving all reasonable doubt in the Appellant's favor, the Board finds that service connection for alcohol abuse/dependence as secondary to service-connected PTSD is warranted.  See 38 C.F.R. §§ 3.102, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for alcohol abuse/dependence as secondary to service-connected PTSD is granted.  


REMAND

In light of the Board's award of service connection for alcohol abuse/dependence as secondary to service-connected PTSD, the Board finds that a decision regarding the issues of increased evaluation for PTSD and entitlement to TDIU would be premature at this time.  This is because the AOJ must evaluate the Veteran's alcohol abuse/dependence disability in the first instance, and such evaluation may bear substantially upon those two issues on appeal.  Consequently, both of those issues are remanded at this time in order for the AOJ to address subsequent initial evaluation in the first instance.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Following any indicated development and initial evaluation of the Veteran's alcohol abuse disability, the AOJ should review the claims file and readjudicate the claims.  If the benefits sought on appeal remain denied, the Appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


